 1

 2

 3

 4

 5

 6

 7

8                             UNITED STATES DISTRICT COURT

 9                           CENTRAL DISTRICT OF CALIFORNIA

10   GERARDO SANCHEZ MURATALLA,                  Case No. 8:18-00720 VAP (ADS)

11                              Petitioner,

12                              v.               ORDER ACCEPTING FINAL
                                                 REPORT AND RECOMMENDATION OF
13   RAYMOND MADDEN, Warden,                     UNITED STATES MAGISTRATE JUDGE

14                              Respondent.

15         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, all the records

16   and files herein, the Final Report and Recommendation of the assigned United States

17   Magistrate Judge dated March 27, 2019, [Dkt. No. 26], and Petitioner’s Objections,

18   [Dkt. No. 25]. After having made a de novo determination of the portions of the Report

19   and Recommendation to which Objections were directed, the Court concurs with and

20   accepts the findings, conclusions and recommendations of the Magistrate Judge.

21         Accordingly, IT IS HEREBY ORDERED:

22         1.     The United States Magistrate Judge’s Final Report and Recommendation,

23                [Dkt. No. 26], is accepted;

24         2.     The case is dismissed with prejudice;
 1        3.    A Certificate of Appealability is denied; and

 2        4.    Judgment is to be entered accordingly.

 3

 4   DATED: April 01, 2019                 ____________________________
                                           HONORABLE VIRGINIA A. PHILLIPS
 5                                         Chief United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
